[Cite as Fifth Third Mtge. Co. v. Campbell, 2013-Ohio-3032.]




                            IN THE COURT OF APPEALS OF OHIO
                               SECOND APPELLATE DISTRICT
                                 MONTGOMERY COUNTY

 FIFTH THIRD MORTGAGE COMPANY :
                              :                                Appellate Case No. 25458
       Plaintiff-Appellee     :
                              :                                Trial Court Case No. 2012-CV-919
 v.                           :
                              :
 DARRELL L. CAMPBELL, et al.  :                                (Civil Appeal from
                              :                                (Common Pleas Court)
       Defendant-Appellant    :
                              :
                                              ...........
                                              OPINION
                               Rendered on the 12th day of July, 2013.
                                              ...........

HARRY J. FINKE, IV, Atty. Reg. #0018160, Graydon Head & Ritchey LLP, 1900 Fifth Third
Center, 511 Walnut Street, Cincinnati, Ohio 45202-3157
       Attorney for Plaintiff-Appellee, Fifth Third Mortgage Company

PAMELA L. PINCHOT, Atty. Reg. #0071648, Clyo Professional Center, 7960 Clyo Road,
Dayton, Ohio 45459
      Attorney for Defendant-Appellant, Michelle Campbell


MATHIAS H. HECK, JR., by DOUGLAS TROUT, Atty. Reg. #0072027, Montgomery County
Prosecutor’s Office, Appellate Division, Montgomery County Courts Building, P.O. Box 972,
301 West Third Street, 5th Floor, Dayton, Ohio 45422
       Attorney for Defendant-Appellee, Montgomery County Treasurer

DARRELL CAMPBELL, 327 White Cedar Drive, Miamisburg, Ohio 45342
    Defendant-Appellee, pro se
                                              .............
HALL, J.,

       {¶ 1}    Defendant Michelle M. Campbell appeals, and appeals from, the trial court’s

entry of summary judgment for Fifth Third Mortgage Company on its complaint in foreclosure.

We affirm.

                                        Facts and Evidence

       {¶ 2}    On February 3, 2012, Fifth Third filed a complaint in foreclosure against

Campbell (and others not party to this appeal). Fifth Third later moved for summary judgment.

To the summary-judgment motion, it attached a promissory note, a mortgage, and an affidavit.

The note is signed by Campbell and identifies Fifth Third as the lender, and the mortgage is

signed by Campbell and given to Fifth Third. The affidavit contains these averments:

       1.      I am an Affidavit Analyst for Fifth Third Bank, the loan servicer for Fifth

               Third Mortgage Company. Fifth Third Bank, as servicer, is responsible for,

               among other things, receiving and crediting payments made pursuant to the

               terms of notes and mortgages evidencing mortgage loans, including the

               mortgage loan that is the subject of this action (“Mortgage Loan”).

       2.      I am an authorized signer for Fifth Third Bank and am competent to testify

               to the matters stated in this affidavit.

       3.      I have personal knowledge of the facts stated in this affidavit based upon

               my review of the business records referenced and incorporated below.

       4.      As part of my job, I am familiar with the manner in which the business

               records, maintained by Fifth Third Bank for the purpose of servicing

               consumer mortgage loans, are compiled, maintained, and retrieved, and I
                                                                                   3


     also have direct access to those business records.

5.   The business records (which include data compilations, electronically

     imaged documents, and other similar records) are maintained by Fifth

     Third Bank electronically and are made at or near the time by, or from

     information provided by, persons with knowledge of the activity and

     transactions reflected in such records. The business records are regularly

     kept by Fifth Third Bank in the course of its business of servicing

     mortgage loans. It is also Fifth Third Bank’s regular practice to make and

     retain such records.

6.   In connection with making this affidavit, I personally examined Fifth Third

     Bank’s business records relating to the Mortgage Loan (“Mortgage Loan

     Business Records”). The following statements in this affidavit are based on

     information contained in those Mortgage Loan Business Records.

7.   Attached hereto as Exhibit A is a true and accurate copy of the promissory

     note in the amount of $93,728.00, which is part of the Mortgage Loan (the

     “Note”).

8.   Attached hereto as Exhibit B is a true and accurate copy of the mortgage

     (“Mortgage”), which secures payment of the Note and which is part of the

     Mortgage Loan.

9.   Darrell L. Campbell and Michelle M. Campbell are in default under the

     terms of the Note and Mortgage due to [their] failure to make all required

     payments.
                                                                                                 4


       10.     Because of the default, Fifth Third Mortgage Company elected to call the

               entire balance of said account due and payable. There is due on said

               account the sum of $92,997.10, plus interest at the per annum rate of

               4.625% from July 1, 2011, plus court costs, advances, and other charges

               allowed by the Note and Mortgage and Ohio law.

Campbell opposed the motion for summary judgment. She attached no evidence to her

opposition.

       {¶ 3}   The trial court granted the motion and entered summary judgment.

       {¶ 4}   Campbell appealed.

                                            Analysis

       {¶ 5}   The sole assignment of error alleges that the trial court erred in entering summary

judgment. Campbell contends that the trial court should not have considered the affidavit,

promissory note, or mortgage. And she contends that even if that evidence can be considered, it

fails to satisfy Fifth Third’s summary-judgment burden.

       {¶ 6}   The affidavit may be considered. Civ.R. 56(E) provides that a supporting

affidavit must “be made on personal knowledge,” must “set forth such facts as would be

admissible in evidence,” and must “show affirmatively that the affiant is competent to testify to

the matters stated in the affidavit.” “A flat statement by the affiant that he had personal

knowledge is adequate to satisfy Civ.R. 56(E).” (Citation omitted.) Bank One, N.A. v. Swartz, 9th

Dist. Lorain No. 03CA008308, 2004-Ohio-1986, ¶ 14 (saying also that “a specific averment that

an affidavit pertaining to business is made upon personal knowledge of the affiant satisfies the

Civ.R. 56(E) requirement that affidavits both in support or in opposition to motions for summary
                                                                                                  5


judgment show that the affiant is competent to testify to the matters stated”). Here, paragraph

three of the affidavit states that the affiant has personal knowledge.

       {¶ 7}    The promissory note and mortgage also may be considered. They are verified and

authenticated and fall under the business-records hearsay exception. Civ.R. 56(E) provides that

“[s]worn or certified copies of all papers or parts of papers referred to in an affidavit shall be

attached to or served with the affidavit.” That is, attached documents must be verified.

“Verification of documents attached to an affidavit supporting or opposing a motion for summary

judgment, as required by Civ.R. 56(E), is satisfied by an appropriate averment in the affidavit

itself.” Swartz at ¶ 14, citing State ex rel. Corrigan v. Seminatore, 66 Ohio St.2d 459, 423 N.E.2d

105 (1981), paragraph 3 of the syllabus. Here, paragraphs seven and eight of the affidavit contain

appropriate averments verifying the promissory note and mortgage respectively. Compare

Seminatore at 467 (saying that an appropriate averment could state that “such copies are true

copies and reproductions”).

       {¶ 8}    The promissory note and mortgage here are also authenticated. “For a document

to be admitted as a business record, it must first be properly identified and authenticated ‘by

evidence sufficient to support a finding that the matter in question is what its proponent

claims.’”Deutsche Bank Natl. Trust Co. v. Najar, 8th Dist. Cuyahoga No. 98502,

2013-Ohio-1657, ¶ 30, quoting Evid.R. 901(A). “Authenticating a business record ‘does not

require the witness whose testimony establishes the foundation for a business record to have

personal knowledge of the exact circumstances of preparation and production of the document.’”

Jefferson v. CareWorks of Ohio, Ltd., 193 Ohio App.3d 615, 2011-Ohio-1940, 953 N.E.2d 353,

¶ 11 (10th Dist.), quoting State v. Myers, 153 Ohio App.3d 547, 2003-Ohio-4135, 795 N.E.2d 77,
                                                                                                     6


¶ 60 (10th Dist.). “‘While the witness need not have personal knowledge of the creation of the

particular record in question, and need not have been in the employ of the company at the time

the record was made, he must be able to vouch from personal knowledge of the record-keeping

system that such records were kept in the regular course of business.’” State v. Davis, 62 Ohio

St.3d 326, 342, 581 N.E.2d 1362 (1991), quoting Dell Publishing Co., Inc. v. Whedon, 577

F.Supp. 1459, 1464, fn. 5 (S.D.N.Y.1984). Here, paragraph six of the affidavit states that the

affiant personally examined the attached documents.

       {¶ 9}    Finally, the promissory note and mortgage here fall under the business-records

hearsay exception in Evid.R. 803(6). The statements in paragraph five of the affidavit satisfy this

exception. Compare Royse v. Dayton, 195 Ohio App.3d 81, 2011-Ohio-3509, 958 N.E.2d 994, ¶

25 (2d Dist.) (saying that “‘[t]o be admissible under Evid.R. 803(6), a business record must

display four essential elements: (1) it must have been kept in the regular course of business; (2) it

must stem from a source who had personal knowledge of the acts, events, or conditions; (3) it

must have been recorded at or near the time of the transaction; and (4) a foundation must be

established by the testimony of either the custodian of the record or some other qualified

person,’” quoting State v. Comstock, 11th Dist. Ashtabula No. 96 A 0058, 1997 WL 531304

(Aug. 29, 1997)).

       {¶ 10} Campbell contends that the affidavit is not sufficient to establish that she is in

default nor to establish how much she owes. Campbell is incorrect. Paragraph nine of the

affidavit is sufficient to establish that she is in default. Swartz, 2004-Ohio-1986, at ¶ 14 (saying

that “[a]n affidavit stating the loan is in default, is sufficient for purposes of Civ.R. 56”), citing

Yorkwood Sav. & Loan Ass’n v. Jacobs, 2d Dist. Montgomery No. CA 11998, 1990 WL 107840
                                                                                                  7


(July 31, 1990). And paragraph ten is sufficient to establish the amount of principal and interest

due.

       {¶ 11} Summary judgment should be entered if “(1) [n]o genuine issue as to any

material fact remains to be litigated; (2) the moving party is entitled to judgment as a matter of

law; and (3) it appears from the evidence that reasonable minds can come to but one conclusion,

and viewing such evidence most strongly in favor of the party against whom the motion for

summary judgment is made, that conclusion is adverse to that party.”Temple v. Wean United,

Inc., 50 Ohio St.2d 317, 327, 364 N.E.2d 267 (1977); Civ.R. 56(C). And “[i]t is well settled that

a mortgagee is entitled to judgment after there has been a default on the conditions of the

mortgage and the debt as evidenced by the note having been accelerated.” (Citation omitted.)

Wells Fargo Bank, N.A. v. Sessley, 188 Ohio App.3d 213, 2010-Ohio-2902, 935 N.E.2d 70, ¶ 20

(10th Dist.). Here, based on the affidavit, promissory note, and mortgage, the trial court properly

entered summary judgment for Fifth Third. Compare Yorkwood at *4 (saying, on similar

evidence and averments, that “there was no genuine issue of material fact as to whether the real

estate of which [the defendant] was title owner was subject to a mortgage owned by [the

mortgage company] and was in default”).

       {¶ 12} The sole assignment of error is overruled.

       {¶ 13} The trial court’s judgment is affirmed.

                                         .............


FROELICH and WELBAUM, JJ., concur.



Copies mailed to:
                        8



Harry J. Finke, IV
Pamela L. Pinchot
Mathias H. Heck
Douglas Trout
Darrell Campbell
Hon. Steven K. Dankof